DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 11, 23, and 25-26 have been cancelled.  Claims 1 and 13 have been amended.  Claims 1-10, 12-22, and 24 are pending examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/02/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 13, “a cartridge body having a non-adjustable configuration” and “an anvil having a non-adjustable configuration” is new matter because the specification does not disclose or support this feature. Additionally, “a cartridge body having a non-adjustable configuration” and “an anvil having a non-adjustable configuration” does not comply with the written description requirement because the specification does not describe how the cartridge body and anvil have non-adjustable configurations. In fact, the configuration of the cartridge body and anvil are adjustable by opening/closing the jaws. Applicant also fails to point out where in the specification support exists for these amendments. Correction is required.
Regarding claims 2-10 and 12, claims 2-10 and 12 are rejected because they depend from rejected claim 1.
Regarding claims 14-22 and 24, claims 13-22 and 24 are rejected because they depend from rejected claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 13 “a cartridge body having a non-adjustable configuration defining a first longitudinal axis” and “an anvil having a non-adjustable configuration” is indefinite because it is unclear how the cartridge body and anvil are not adjustable when the cartridge and anvil must be adjusted to open and close the jaws.  Additionally it is unclear how the configuration can define a first longitudinal axis.  Correction is required.  For examination purposes, “a cartridge body having a non-adjustable configuration” and “an anvil having a non-adjustable configuration” is being interpreted to mean the cartridge body and anvil have at least one configuration where the cartridge body and anvil are not adjusted.
Regarding claims 2-10 and 12, claims 2-10 are rejected because they depend from rejected claim 1.
Regarding claims 14-22 and 24, claims 13-22 and 24 are rejected because they depend from rejected claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al (US 2007/0114261), hereinafter Ortiz.

Regarding claim 1, Ortiz discloses a tool assembly (Fig. 1, item 700) for leak resistant dissection of tissue comprising:
A cartridge assembly (Fig. 1, item 300) including a cartridge body (Fig. 10, item 212) having a non-adjustable configuration (Under the interpretation above based on the 35 U.S.C. 112 rejection, the cartridge body has a non-adjustable configuration when jaw flexing members 520, 530 are not used) defining a first longitudinal axis (Fig. 3, item 800) and having a linear longitudinal portion and transverse portion (see annotated Fig. 3 below), the transverse portion being contiguous with and positioned distally of the longitudinal portion, the cartridge defining a central knife slot (Fig. 3, item 312) and at least one row of  staple receiving pockets (Fig. 3, item 340) positioned on each side of the knife slot; 
An anvil (Fig. 1, item 200) having a non-adjustable configuration (Under the interpretation above based on the 35 U.S.C. 112 rejection, the anvil has a non-adjustable configuration when the jaw flexing members 520, 530 are not used) positioned along the first longitudinal axis having a linear longitudinal portion and a transverse portion (see annotated Fig. 2 below), the transverse portion of the anvil being supported adjacent to the cartridge assembly and defining an anvil knife slot (Fig. 3, item 312) that is aligned with the central knife slot of the cartridge body and at least one row of staple deforming depressions (Para. 0026) positioned on each side of the anvil knife slot; and
Wherein a length of the longitudinal portions of the cartridge body and the anvil is an adjustable portion of the overall length of the tool assembly (Para. 0027, the jaw flexing members 520, 530 can bend the jaw of the end effector, which adjusts the angle of the jaw which in turn adjusts the length of the longitudinal portions of the jaw).
Examiner notes that it is unclear from the drawings what percentage of the overall length the longitudinal portion is.  However, the length of the longitudinal portions is adjustable by adjusting the angle of the curved portion of the end effector using the jaw flexing members (Para. 0027).  Therefore, it would have been obvious to a person of ordinary skill in the art to adjust the length of the longitudinal portions to be 80 percent of the overall length.
Additionally, it would have been obvious matter of design to adjust the length of the longitudinal portions to be at least 80 percent of the overall length of the tool assembly, since Applicant has not disclosed that said limitation of the longitudinal portions making up 80 percent of the overall length solves any stated problems or is for any particular purpose and it appears that the claimed invention would perform equally well with that of Ortiz.

    PNG
    media_image1.png
    380
    460
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    393
    429
    media_image2.png
    Greyscale

Regarding claim 2, Ortiz discloses wherein the central knife slot and the at least one row of staple receiving pockets extend along at least a portion of the transverse portion of the cartridge body (Fig. 3).

Regarding claim 3, Ortiz discloses wherein the anvil knife slot and the at least one row of staple deforming depressions extend along at least a portion of the transverse portion of the anvil (Fig. 2).

Regarding claim 4, Ortiz discloses wherein the transverse portions of the cartridge and the anvil are curvilinear (Figs. 2 and 3).

Regarding claim 5, Ortiz discloses wherein the transverse portions of the cartridge and anvil define a radius of curvature (Figs. 2 and 3) between the linear longitudinal portions and transverse portions of the cartridge body and the anvil (Para 0028).

Regarding claim 6, Ortiz discloses wherein the transverse portions of the cartridge and anvil define a second longitudinal axis, the first longitudinal axis and the second longitudinal axis defining an angle β (see annotated Fig. 3 below).

    PNG
    media_image3.png
    411
    495
    media_image3.png
    Greyscale


Regarding claim 7, Ortiz discloses wherein angle β is between 15 degrees and 60 degrees (Para. 0027, lines 10-15).

Regarding claim 8, Ortiz discloses wherein angle β is between 30 degrees and 45 degrees (Para. 0027, lines 10-15).

Regarding claim 9, Ortiz discloses the tool assembly wherein the distal end of the central knife slot is spaced outwardly from the longitudinal axis a distance X (Fig. 3).
However, Ortiz does not expressly disclose that the distance X is between 2mm and 10 mm.
It would have been obvious matter of design to have the distance between the distal end of the central knife slot and the longitudinal axis be between 2mm and 10mm, since applicant has not disclosed that said limitation solves any stated problems or is for any particular purpose and it appears that the claimed invention would perform equally well with that of Ortiz.

Regarding claim 10, Ortiz does not expressly disclose that X is between 4mm and 8mm.
It would have been obvious matter of design to have the distance between the distal end of the central knife slot and the longitudinal axis be between 4mm and 8mm, since applicant has not disclosed that said limitation solves any stated problems or is for any particular purpose and it appears that the claimed invention would perform equally well with that of Ortiz. 

Regarding claim 12, Ortiz discloses wherein the transverse portions of the cartridge body and anvil form a corner between the transverse portions and the longitudinal portions of the cartridge body and anvil (Figs. 2 and 3).

Regarding claim 13, Ortiz discloses a surgical stapling device (Fig. 1, item 100) comprising:
A body portion (Fig. 1, item 600); and
A tool assembly (Fig. 1, item 700) coupled to the distal end of the body portion, the tool assembly comprising:
A cartridge assembly (Fig. 1, item 300) including a cartridge body (Fig. 10, item 212) having a non-adjustable configuration (Under the interpretation above based on the 35 U.S.C. 112 rejection, the cartridge body has a non-adjustable configuration when the jaw flexing members 520, 530 are not used) defining a first longitudinal axis (Fig. 3, item 800) and having a linear longitudinal portion and transverse portion (see annotated Fig. 3 below), the transverse portion being contiguous with and positioned distally of the longitudinal portion, the cartridge defining a central knife slot (Fig. 3, item 312) and at least one row of staple receiving pockets (Fig. 3, item 340) positioned on each side of the knife slot;
An anvil (Fig. 1, item 200) having a non-adjustable configuration (Under the interpretation above based on the 35 U.S.C. 112 rejection, the anvil has a non-adjustable configuration when the jaw flexing members 520, 530 are not used) positioned along the first longitudinal axis having a linear longitudinal portion and a transverse portion (see annotated Fig. 2 below), the transverse portion of the anvil being supported adjacent to the cartridge assembly and defining an anvil knife slot (Fig. 3, item 312) that is aligned with the central knife slot of the cartridge body and at least one row of staple deforming depressions (Para. 0026) positioned on each side of the anvil knife slot;
Wherein a length of the longitudinal portions of the cartridge body and the anvil is an adjustable portion of the overall length of the tool assembly (Para. 0027, the jaw flexing members 520, 530 can bend the jaw of the end effector, which adjusts the angle of the jaw which in turn adjusts the length of the longitudinal portions of the jaw).
Examiner notes that it is unclear from the drawings what percentage of the overall length the longitudinal portion is.  However, the length of the longitudinal portions is adjustable by adjusting the angle of the curved portion of the end effector using the jaw flexing members (Para. 0027).  Therefore, it would have been obvious to a person of ordinary skill in the art to adjust the length of the longitudinal portions to be 80 percent of the overall length.
Additionally, it would have been obvious matter of design to adjust the length of the longitudinal portions to be at least 80 percent of the overall length of the tool assembly, since Applicant has not disclosed that said limitation of the longitudinal portions making up 80 percent of the overall length solves any stated problems or is for any particular purpose and it appears that the claimed invention would perform equally well with that of Ortiz.

Regarding claim 14, Ortiz discloses wherein the central knife slot and the at least one row of staple receiving pockets extend along at least a portion of the transverse portion of the cartridge body (Fig. 3).

Regarding claim 15, Ortiz discloses wherein the anvil knife slot and the at least one row of staple deforming depressions extend along at least a portion of the transverse portion of the anvil (Fig. 2).

Regarding claim 16, Ortiz discloses wherein the transverse portions are curvilinear (Figs. 2 and 3).

Regarding claim 17, Ortiz discloses wherein the transverse portions of the cartridge and anvil define a radius of curvature (Figs. 2 and 3) (Para 0028).

Regarding claim 18, Ortiz discloses wherein the transverse portions of the cartridge body and anvil each include a linear portion that defines a second longitudinal axis, the first longitudinal axis and the second longitudinal axis defining an angle β (Fig. 3).

Regarding claim 19, Ortiz discloses wherein angle β is between 15 degrees and 60 degrees (Para. 0027, lines 10-15).

Regarding claim 20, Ortiz discloses wherein angle β is between 30 degrees and 45 degrees (Para. 0027, lines 10-15).

Regarding claim 21, Ortiz discloses the tool assembly wherein the distal end of the central knife slot is spaced outwardly from the longitudinal axis a distance X (Fig. 3).
However, Ortiz does not expressly disclose that the distance X is between 2mm and 10mm.
It would have been obvious matter of design to have the distance between the distal end of the central knife slot and the longitudinal axis be between 2mm and 10mm, since applicant has not disclosed that said limitation solves any stated problems or is for any particular purpose and it appears that the claimed invention would perform equally well with that of Ortiz. 

Regarding claim 22, Ortiz does not expressly disclose that X is between 4mm and 8mm.
It would have been obvious matter of design to have the distance between the distal end of the central knife slot and the longitudinal axis be between 4mm and 8mm, since applicant has not disclosed that said limitation solves any stated problems or is for any particular purpose and it appears that the claimed invention would perform equally well with that of Ortiz. 

Regarding claim 24, Ortiz discloses wherein the transverse portions of the cartridge body and the anvil form a corner between the transverse portions and the longitudinal portions (Figs. 2 and 3).

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Ortiz does not disclose a tool assembly “wherein a length of the linear longitudinal portions of the cartridge body and the anvil is at least 80 percent of an overall length of the tool assembly”, Examiner disagrees. As discussed in the Final rejection dated 01/28/2020, Examiner’s answer dated 02/05/2021, and the Appeal Board Decision dated 03/02/2022, it would have been obvious to modify the configuration of Ortiz to arrive at the configuration of the linear longitudinal portions of the cartridge body and the anvil is at least 80 percent of an overall length of the tool assembly.  Therefore the rejection is maintained.
Regarding Applicant’s argument that Ortiz teaches away from the cartridge assembly and anvil having “a non-adjustable configuration,” Examiner notes, as discussed above, this feature is not disclosed in Applicant’s specification nor is it supported by Applicant’s specification. Under the above interpretation given the 35 U.S.C. 112 rejection, Ortiz teaches the non-adjustable configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731